       Case 3:21-cv-00086-SLH Document 1 Filed 05/10/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRITTANY GARDNER,                              )
                                               ) CIVIL ACTION NO.: 3:21-cv-86
        Plaintiff,                             )
                                               )
        v.                                     )
                                               ) JURY TRIAL DEMANDED
OM GANESH ONE INC. d/b/a                       )
WIRELESS NATION,                               )
                                               )
        Defendant.                             )


                                       COMPLAINT

        Plaintiff, Brittany Gardner, a resident of York County, Pennsylvania, by and

through her attorneys, Weisberg Cummings, P.C., brings this civil action for damages

against the above named Defendant, Om Ganesh One Inc. d/b/a Wireless Nation,

demands a trial by jury, and complains and alleges as follows:

                              JURISDICTION AND VENUE

       1.       Jurisdiction of the claims set forth in this Complaint is proper in this

judicial district pursuant to 28 U.S.C. §§1331.

       2.       This Court has, and should exercise, supplement jurisdiction over

Plaintiff’s state claim pursuant to 28 U.S.C. §1367.

       3.       Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)

because a substantial part of the events or omissions giving rise to these claims occurred in

this judicial district, specifically Altoona, Blair County, Pennsylvania.
      Case 3:21-cv-00086-SLH Document 1 Filed 05/10/21 Page 2 of 10




                                    THE PARTIES

       4.      Plaintiff, Brittany Gardner (“Ms. Gardner”), is an adult individual residing

at 132 South Beaver Street, York, York County, Pennsylvania 17401.

       5.      Defendant Om Ganesh One Inc. d/b/a Wireless Nation (“Wireless

Nation”) is a Maryland corporation with a home office address of 39 Kensington Parkway,

Abingdon, Maryland 21009.

       6.      Wireless Nation is a Verizon Wireless authorized retailer with locations in

Maryland, Delaware, New Jersey, Virginia, and Pennsylvania.

       7.      At all times relevant to this Complaint, Wireless Nation employed in

excess of one hundred (500) individuals.

                        ADMINISTRATIVE PROCEEDINGS

       8.      On or about May 8, 2020, Ms. Gardner filed a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”), which was docketed as

EEOC Charge No. 530-2019-04105, alleging sexual harassment and retaliation which

occurred during her employment with Wireless Nation, as well as wrongful termination.

       9.      Ms. Gardner instructed the EEOC to cross file her Charge with the

Pennsylvania Human Relations Commission for the purpose of preserving her rights under

the Pennsylvania Human Relations Act (the “PHRA”), 42 P.S. §951, et. seq.

       10.     Ms. Gardner has been advised of her individual right to bring a civil action

by receiving a Notice of Right to Sue from the EEOC dated February 25, 2021.

       11.     Ms. Gardner has exhausted the administrative remedies available to her,

and all necessary and appropriate administrative prerequisites to the filing of this

Complaint have occurred and been satisfied.




                                              2
       Case 3:21-cv-00086-SLH Document 1 Filed 05/10/21 Page 3 of 10




                               STATEMENT OF FACTS

        12.     Ms. Gardner was hired by Wireless Nation in or about early June 2019 and

assigned to work as a Sales Representative at its store in Altoona, Pennsylvania.

        13.     Immediately upon her hiring, Ms. Gardner was made to work closely with

Altoona Store Manager, Jonathan Jusino.

        14.     At all times during her employment, Ms. Gardner had a diligent work

ethic and an exceptional performance record, as illustrated by her sales and friendly

demeanor with customers.

        15.     Unfortunately, in or about July 2019, Mr. Jusino began to make

inappropriate sexual comments towards Ms. Gardner while at work about her body and

text her every day to the point where she began to feel uncomfortable.

        16.     Mr. Jusino’s behavior escalated as he started to grope Ms. Gardner in the

store by putting his hands on her hips or coming up from behind and thrusting his pelvis

into her.

        17.     Ms. Gardner would never pursue or provoke Mr. Jusino’s actions and

would rebuke his conduct on each occasion. However, Mr. Jusino would just laugh and

continue with his assaults.

        18.     In or about August 2019, Ms. Gardner reported Mr. Jusino’s inappropriate

conduct to her Store Assistant Manager, Jeremiah Yeomas.

        19.     Mr. Yeomas asked whether Ms. Gardner had ever formally demanded Mr.

Jusino to stop or spoke to him about how she felt regarding his actions towards her.

        20.     At that time, Ms. Gardner admitted to Mr. Yeomas that she had never

formally demanded him to stop because she was scared and uncomfortable.




                                             3
         Case 3:21-cv-00086-SLH Document 1 Filed 05/10/21 Page 4 of 10




         21.    During Ms. Gardner’s conversation with Mr. Yeomas, another co-worker

of Ms. Gardner’s, Lauren, stepped into the conversation and stated that she had also

experienced the same harassment from Mr. Jusino.

         22.    Due to this knowledge, Mr. Yeomas requested that Ms. Gardner attempt to

speak with Mr. Jusino, however, if she could not, then Mr. Yeomas would have a

discussion with him.

         23.    Directly after her conversation with Mr. Yeomas and Lauren, Ms. Gardner

had a one-on-one meeting with Mr. Jusino, where she demanded him to stop his lewd

behavior and to act professionally.

         24.    For the month of August 2019, Mr. Jusino seemed to respect Ms.

Gardner’s demand, however, in September 2019, Mr. Jusino’s began to act out again.

         25.    In or about September 2019, Mr. Jusino began to more forcefully grope

Ms. Gardner in the store in front of employees and customers and directly ask her for sex.

         26.    Mr. Justino would stalk Ms. Gardner out in the store parking lot and refuse

to let her leave upon closing or at the end of her shift unless she kissed him.

         27.    Ms. Gardner threatened to report Mr. Jusino to Human Resources if he

continued his actions, yet, he would laugh and reply that he would “get one free pass a

day.”

         28.    Upon hearing this response, Ms. Gardner began to fear coming to work

and experienced daily stress and anxiety while working with Mr. Jusino.

         29.    Mr. Jusino used Ms. Gardner’s fear and compliance to victimize her even

more as he exposed himself to her and forced her to perform oral sex on him during store

hours.




                                               4
       Case 3:21-cv-00086-SLH Document 1 Filed 05/10/21 Page 5 of 10




          30.   In or about December 2019, Ms. Gardner called off work three (3) days in

a row due to the severe stress and anxiety caused by the sexual harassment from Mr.

Jusino.

          31.   While Ms. Gardner was out of work due to this severe stress and anxiety,

her District Manager, Derek Megger, reached out to her by phone and inquired what was

wrong.

          32.   Ms. Gardner explained to Mr. Megger about the continued sexual

harassment that she had been experiencing from Mr. Jusino and that she could not handle

it anymore.

          33.   In response to Ms. Gardner raising these concerns, Mr. Megger laughed at

her and stated nonchalantly, “I think he’s a sex addict,” and “this has happened before.”

          34.   Perplexed by Mr. Megger’s response, Ms. Gardner asked Mr. Megger

what he would do about Mr. Jusino’s behavior, to which he replied that he would put the

“fear of God” in Mr. Jusino and talk with him.

          35.   Mr. Megger then explained that he would give Ms. Gardner an additional

few days to think it over and await to hear her response on whether she was coming back

to work. However, it was clear that Ms. Gardner would still have to work with Mr.

Jusino.

          36.   Unbeknownst to Ms. Gardner at this time she spoke to Mr. Megger, Mr.

Jusino had officially terminated her for pre-textual reasons due to missing three (3) days

of work for her mental health.

          37.   On or about December 22, 2019, Ms. Gardner communicated to Mr.

Megger by text message that she could not return to her position if she was required to




                                             5
       Case 3:21-cv-00086-SLH Document 1 Filed 05/10/21 Page 6 of 10




work under Mr. Jusino. She did not receive a response back in return to her text message

and, therefore, did not return to work.

       38.      Subsequently, a day or two later, the Altoona store Training Manager,

Alex Lawyer, contacted Ms. Gardner to ask why her sales were down.

       39.      When Ms. Gardner advised Mr. Lawyer of the sexual harassment she had

endured from Mr. Jusino, Mr. Lawyer informed her that he would have to report the

harassment to Human Resources.

       40.      After Mr. Lawyer’s report, Ms. Gardner was contacted by Human

Resources Management and Mr. Megger, where the harassment was discussed, and Ms.

Gardner was asked whether she would return to work.

       41.      Ms. Gardner promptly responded that she would return to her position so

long as it would not be under the management of Mr. Jusino.

       42.      Human Resources did not respond to Ms. Gardner’s statement but merely

requested proof of Mr. Jusino’s harassment.

       43.      Ms. Gardner provided txt messages, e-mails, and Facebook messages

illustrating the continuing severe and pervasive harassment she endured.       Yet upon

receiving the information, rather than seek to remedy the situation and allow Ms. Gardner

to return to a workplace free to sexual harassment, Human Resources wished Ms. Gardner

the “best in her future opportunities.”

                                COUNT I
                 SEXUAL DISCRIMINATION AND HARASSMENT
                         VIOLATIONS OF TITLE VII

       44.      The averments of Paragraphs 1 through 43 above are incorporated by

reference as though fully set forth herein.



                                              6
       Case 3:21-cv-00086-SLH Document 1 Filed 05/10/21 Page 7 of 10




       45.      Wireless Nation created, permitted, tolerated, encouraged and fostered a

sexually hostile, intimidating, demeaning, degrading and demoralizing environment at its

retail store in Altoona, Pennsylvania where Ms. Gardner worked, which hostile

environment was ongoing and pervasive throughout Ms. Gardner’s employment.

       46.      The acts of Wireless Nation, and its officers, agents and employees

manifesting and permitting this hostile environment included allowing Ms. Gardner’s

store manager to sexually harass her, and continuing to allow this situation to occur

despite Ms. Gardner’s repeated complaints and reports.

       47.      The sexually hostile environment was specifically known to Wireless

Nation’s management and Human Resources Department, which took no meaningful or

effective action to remediate the offending behavior or to remove the offending

environment for many months following Ms. Gardner’s initial report.

       48.      As a consequence of the hostile environment supported and encouraged by

Wireless Nation’s actions and failures to act, Ms. Gardner was subjected to emotional

distress, physical injury, a loss of self-respect and confidence, humiliation, ridicule and a

negative effect on her work product and ability to fully and effectively perform her job

duties and responsibilities, all of which manifested itself in mental and physical distress,

injury and damage.

       49.      The actions of Wireless Nation set forth above constitute violations of

Title VII of the Civil Rights Act, 42 U.S.C. §2000e et seq. (as amended) and the Civil

Rights Act of 1991.

        WHEREFORE, Plaintiff, Brittany Gardner respectfully requests this Honorable

Court to enter judgment in her favor and against Defendant, Om Ganesh One Inc. d/b/a


                                              7
       Case 3:21-cv-00086-SLH Document 1 Filed 05/10/21 Page 8 of 10




Wireless Nation, together with back wages, front wages, compensatory damages, punitive

damages, reasonable attorneys’ fees and costs, and any such other relief as this Honorable

Court deems just and appropriate, which total amount exceeds the jurisdictional limits for

mandatory arbitration referral.

                                     COUNT II
                                   RETALIATION
                              VIOLATIONS OF TITLE VII

       50.      The averments of Paragraphs 1 through 49 above are incorporated by

reference as though fully set forth herein.

       51.      Wireless Nation illegally retaliated against Ms. Gardner by terminating her

employment as a result of Ms. Gardner’s good faith complaints of sexual harassment by

Mr. Jusino.

       52.      As a consequence of Wireless Nation’s retaliatory actions, Ms. Gardner

was subjected to economic loss, damage to her professional career, emotional distress,

physical injury, a loss of self-respect and confidence, humiliation and ridicule, all of

which manifested itself in mental and physical distress, injury and damage.

       53.      The actions of Wireless Nation set forth above constitute violations of

Title VII of the Civil Rights Act, 42 U.S.C. §2000e et seq. (as amended) and the Civil

Rights Act of 1991.

        WHEREFORE, Plaintiff, Brittany Gardner respectfully requests this Honorable

Court to enter judgment in her favor and against Defendant, Om Ganesh One Inc. d/b/a

Wireless Nation, together with back wages, front wages, compensatory damages, punitive

damages, reasonable attorneys’ fees and costs, and any such other relief as this Honorable




                                              8
       Case 3:21-cv-00086-SLH Document 1 Filed 05/10/21 Page 9 of 10




Court deems just and appropriate, which total amount exceeds the jurisdictional limits for

mandatory arbitration referral.

                                    COUNT III
                             VIOLATIONS OF THE PHRA

       54.      The averments of Paragraphs 1 through 53 above are incorporated by

reference as though fully set forth herein.

       55.      This is an action arising under the provisions of the PHRA and this Court

has, and should exercise, pendant jurisdiction over the same because the cause of action

complained of in this Count III arises out of the same facts, events and circumstances as

Counts I and II, and therefore judicial economy and fairness to the parties dictates that this

Count be brought in the same Complaint.

       56.      By creating, permitting, tolerating, encouraging and fostering a sexually

hostile, intimidating, demeaning, degrading and demoralizing environment at its retail

store in Altoona, Pennsylvania where Ms. Gardner worked, Wireless Nation violated Ms.

Gardner’s state rights under the PHRA, which prohibits discrimination and harassment

based upon a gender with respect to the continuation and tenure of employment.

       57.      Wireless Nation further violated Ms. Gardner’s state rights under the

PHRA by retaliating against her and terminating her employment in response to good faith

complaints of sexual harassment.

       58.      As more fully set forth in Counts I and II, Ms. Gardner has suffered

directly and solely as a result of Wireless Nation’s actions, great pecuniary loss, damage

and harm and will continue to suffer the same for the indefinite future.




                                              9
      Case 3:21-cv-00086-SLH Document 1 Filed 05/10/21 Page 10 of 10




        WHEREFORE, Plaintiff, Brittany Gardner respectfully requests this Honorable

Court to enter judgment in her favor and against Defendant, Om Ganesh One Inc. d/b/a

Wireless Nation, together with back wages, front wages, compensatory damages,

reasonable attorneys’ fees and costs, and any such other relief as this Honorable Court

deems just and appropriate, which total amount exceeds the jurisdictional limits for

mandatory arbitration referral.

                                    Respectfully submitted,

                                    Weisberg Cummings, P.C.

May 10, 2021                        /s/ Larry A. Weisberg
Date                                Larry A. Weisberg
                                    PA Bar I.D. #: PA83410
                                    lweisberg@weisbergcummings.com

                                    /s/ Derrek W. Cummings
                                    Derrek W. Cummings
                                    PA Bar I.D. #: PA83286
                                    dcummings@weisbergcummings.com

                                    /s/ Steve T. Mahan
                                    Steve T. Mahan
                                    PA Bar I.D. #: PA313550
                                    smahan@weisbergcummings.com

                                    2704 Commerce Drive, Suite B
                                    Harrisburg, PA 17110
                                    (717) 238-5707
                                    (717) 233-8133 (FAX)

                                    Attorney for Plaintiff




                                          10
